Case 1:21-cr-00040-TNM Document 73 Filed 06/18/21 Page 1 of1

AO 442 (Rev 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

v. )
GEOFFREY WILLIAM SILLS Case No. 21cr40
)
arenes Tee ene Sete rst )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | GEOFFREY WILLIAM SILLS

 

who is accused of an offense or violation based on the following document filed with the court:

O Indictment ot Superseding Indictment © Information © Superseding Information © Complaint
© Probation Violation Petition O Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 111(a)(1) and (b)
48 U.S.C. § 1512(c\2) and 2

18 U.S.C. § 231(a)(3)

18 U.S.C. § 1752(a)(2) and (b)(1)(A)
48 U.S.C. § 1752(a)(4) and (b)(1)(A)
40 U.S.C. § 5104(e)(2)(D)

40 U.S.C. § 5104(e)(2)(F)

Date: 06/16/2021

Zia M. Faruqui
SS 2021.06.16
16:29:38 -04'00'

 

City and state: _ Washington, D.C.

__4ia M. Faruqui, U.S. Magistrate Judge

Issuing officer's signature

Printed name and title

 

Return

 

at (cltyand stat) Mechanicsuille, V.

Date: EL15 12!

 

This warrant was received on (date) bf. [bf 2 1 ___, and the person was arrested on (date) ‘Zs of 1K i pe
A a é:

 

Printed name an

 

Ee

 

xQ 3 1VWAS* WNL-OV000-49-T7¢-T 9SePD

TjOT a6€d T2/8T/90 Palla eZ JuawNns0q
